IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DHL EXPRESS, INC. and                 NOT FINAL UNTIL TIME EXPIRES TO
SEDGWICK CMS,                         FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D16-1325
v.

RAQUEL MACHIN,

      Appellee.

___________________________/

Opinion filed January 10, 2017.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: November 1, 2013.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellants.

Michael J. Winer of the Law Office of Michael J. Winer, P.A., Tampa, for Appellee.



PER CURIAM.

      In this workers’ compensation matter, the Employer/Carrier (E/C) appeals the

Judge of Compensation Claims’ award of permanent total disability benefits to

Claimant. Finding no merit to the E/C’s arguments, we affirm the order. We write

only to address counsel for the E/C’s violation of this Court’s order regarding the
extension of time given to Counsel for filing of the initial brief. Counsel sought, and

was granted, a ten day extension to file the initial brief, resulting in a due date of

June 27, 2016. Notwithstanding, Counsel filed the brief on June 30.

        Along with the late-filed brief, Counsel filed a motion to accept the brief as

timely. In his required explanation of reasons for violating this Court’s order to file

the brief by June 27, Counsel offered no credible justification. This opinion shall

serve as a reminder to all members of the Florida Bar that professional conduct and

strict compliance with the orders of this Court are not only expected but are

mandatory. As detailed in the “Notice to Attorneys and Parties” issued June 27,

2014,∗ extensions to file a brief served after the time has expired for serving the brief

will generally not be granted absent a showing of good cause. The violation

occurring here will not be tolerated in the future.

        AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




∗
    This Notice can be viewed at http://www.1dca.org.
                                          2